DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (USPAPN 2020/0328617) in view of Peralta et al. (USPN 10,903,688).
With respect to claim 1, Sherman et al. discloses, in Figs. 1 and 3, an electronic device (200 of Fig. 1, details of the wireless powering circuitry disclosed in Fig. 3) comprising:
 a housing (housing of 200 enclosing 210, 230 and 219); and 

 wherein the relay circuit is configured to form a resonance frequency higher than an operating frequency range of the electromagnetic field transmitted by the external electronic device (see paragraphs 0038 and 0041).  
Sherman et al. fails to explicitly disclose:
“wherein an inductance of the relay circuit is set to be relatively smaller than an inductance of the external electronic device, and
wherein the resonance frequency of the relay circuit is set within a range of 1.3 times a maximum upper limit operating frequency at the maximum upper limit operating frequency in the operating frequency range of the external electronic device.”
Rather, Sherman et al. discloses the inductance of the relay is larger than the inductance of the external electronic device 100 and further discloses that the capacitance of the relay is smaller than the capacitance of the 100.  Sherman et al. further discloses the inductances and capacitances are scaled to set a desired resonant frequency (all of the above is disclosed in paragraph 0041). 
However, it is old and well-known to reduce the inductance of any one of a repeater, transmitter, and/or receiver coils of a wireless power transmitting system, using lumped capacitors connected with the inductor for the purpose of, among other things, setting a desired operating frequency, reducing undesirable coupling of the inductive coils with metallic objects and/or setting the desired efficiency of the wireless 
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to construct the circuit using any desired inductance/capacitance including values such that “an inductance of the relay circuit is set to be relatively smaller than an inductance of the external electronic device”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
One would have been motivated to do so to for the purpose of, among other things, setting a desired operating frequency, reducing undesirable coupling of the inductive coils with metallic objects and/or setting the desired efficiency of the wireless power repeater coil.
With respect to the limitation “wherein the resonance frequency of the relay circuit is set within a range of 1.3 times a maximum upper limit operating frequency at the maximum upper limit operating frequency in the operating frequency range of the external electronic device.”
As can be seen the maximum/upper limit of the frequency range of the external device 100 is 54 kHz and the resonance frequency of the relay circuit is 106 kHz to provide a desired main resonance frequency of 117 kHZ that is to be utilized by the load device 20 (see paragraph 0041).  As disclosed by Sherman et al. the resonance frequency of the relay circuit is approximately 2.17 times larger than the maximum frequency of the transmitter.  However, as can be seen in paragraph 0041 the resonant frequency and frequency of operation of the relay and transmission coil of 200 and 100, 
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to set the resonant frequency of 200 and the operational frequency of 100 such that the “resonance frequency of the relay circuit is set within a range of 1.3 times a maximum upper limit operating frequency at the maximum upper limit operating frequency in the operating frequency range of the external electronic device”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
One would have been motivated to do so for the purpose of setting an optimum frequency value that is required/desired by the load device that is to be charged by 200 while maintaining the transmission frequency in a desired (e.g., lower/less dangerous) frequency range.
With respect to claim 3, Sherman et al. fails to disclose “wherein the resonance frequency of the relay circuit is set within a range from 190 kHz to 247 kHz.” 
However, as can be seen in paragraph 0041 the resonant frequency of 200, may be set to a desired value by selecting a specific capacitance and/or inductance of the resonant circuits.  The system is designed to provide a desired/required frequency value that is required by the load device 20.

One would have been motivated to do so for the purpose of setting an optimum frequency value that is required/desired by the load device that is to be charged by 200.
With respect to claim 4, the electronic device of claim 1, wherein the electronic device is configured to transmit the electromagnetic field received from the external electronic device to another external electronic device through the relay circuit (100 charges 20 via relay 200).  
With respect to claim 10, Sherman fails to disclose “wherein the inductance of the relay circuit is set within a range from 0.5 pH to 2.0 pH.”  
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to set the inductance of 200 such that the inductance of the relay circuit within a range from 0.5 pH to 2.0 pH since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
One would have been motivated to do so to set the transmission and relay frequencies to desired values such that the frequency provided to the load device is at the required frequency of the load device, furthermore one would adjust the values of the inductors and/or capacitances based on the coils and capacitors available at the time of construction.

Claim(s) 5-8, 11 is/are rejected under 35 U.S.C. 103 as obvious over Sherman et al. (USPAPN 2020/0328617) in view of Peralta et al. (USPN 10,903,688) and in further view of Shimokawa et al. (USPAPN 2014/0159502).
With respect to claim 5, the electronic device of claim 4, wherein the electronic device is a protection cover (“protection cover” is merely intended use of the electronic device.  The relay housing may capable of taking any desired form including that of a “protection cover”), and the another external electronic device is a communication electronic device that is removably mounted in at least some area of the housing of the protection cover (20 is an external device, e.g., “Smartphone” see paragraph 0030, that is mounted/positioned in the proper charging area on/within 20, see paragraph 0032), and is configured to receive the electromagnetic field transmitted from the protection cover (20 receives the electromagnetic field relayed from 200).  
Assuming, arguendo, that “protection cover” is not intended use of the electronic device, then Sherman fails to explicitly disclose 200 being “a protection cover” and 20 being “mounted” in the protection cover.  However, it is old and well-known that a relay device may be placed in a “protection cover” for the purpose of relaying electromagnetic power to a mobile phone.  This is further evidenced in Figs. 20-22 of Shimokawa et al.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to construct 200 of Sherman et al. such that it takes the form of “a protection cover” in which the Smartphone of Sherman et al. is removably mounted within for, among other reasons, providing protection from damage to the 
With respect to claim 6, the electronic device of claim 5, wherein the relay circuit comprises a relay coil member (210 with 230) comprising a hollow portion (hollow portion of the coil, coils must have a hollow portion) having a predetermined inner diameter D1 (diameter of the hollow portion of the coil), and a capacitor electrically connected with the relay coil member (230).  
With respect to claim 7, the electronic device of claim 6, wherein, when the another external electronic device is mounted in the housing, the relay coil member is disposed to overlap a reception coil member of the another external electronic device at least partially (the coil of 22 and the coil of 210 overlap and the device is placed in the housing as combined above).  
With respect to claim 8, Sherman et al. fails to explicitly disclose “wherein the inner diameter D1 of the relay coil member is equal to or larger than an inner diameter D2 of the reception coil member.”
However, it is old and well-known to construct a repeater coil and a reception coil of an electromagnetic power transferring circuit such that the inner diameter of the relay coil is larger than the inner diameter of the reception coil.  This is further evidenced in Fig. 21 of Shimokawa et al. see repeater coil 3 having a larger inner diameter than the reception coil 4.  Such a construction allows for optimum transfer of electromagnetic energy/inductive coupling.   
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to construct the repeater coil and reception coil of Sherman 
Claim 11 is rejected for essentially the same reasons as claim 8.
With respect to claim 12, the electronic device of claim 11, wherein, when the electronic device and the external electronic device are coupled to each other, the coil member of the housing is disposed to overlap the coil member of the external electronic device at least partially (the coils of 3 and 4 of Shimokawa partially overlap).  
With respect to claim 13, the electronic device of claim 11, wherein the electronic device is a protection cover (100 of Shimokawa is a protection cover), and the external electronic device is a communication electronic device (mobile phone) that is removably mounted in at least some area of the housing of the protection cover, and is configured to receive an electromagnetic field transmitted from the protection cover (the mobile phone is connected and operative with the protection cover as claimed.  Coil 3 relays electromagnetic energy from 10 to the coil 4 of 500).  
With respect to claim 14, the electronic device of claim 13, wherein, when coupled with the external electronic device, the electronic device is configured to relay an electromagnetic field transmitted by another external electronic device through the coil member of the electronic device, and to transmit the electromagnetic field to the external electronic device (housing coil 3 relays electromagnetic energy from 10 to the coil 4 of mobile phone 500).  
With respect to claim 15, the electronic device of claim 14, wherein the coil member of the housing is configured to form a resonance frequency higher than an .   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner Agrees with Applicant’s arguments that Sherman et al. fails to disclose such explicit ranges and inductance relationships between the repeater and transmission coils.  However, Sherman et al. discloses that the values can be changed to provides any desired levels/values.  Furthermore, it is old and well-known to reduce the inductance of any desired coil to any desired fine-tuned value for the purpose of, among other things, setting a desired operating frequency, reducing undesirable coupling of the inductive coils with metallic objects and/or setting the desired efficiency of the wireless power repeater, transmitter and/or receiver coils as evidenced by Peralta et al.  Thus, the above art evidences that the capacitance and/or inductance values of the coils of a wireless transmission device may be tuned to any desired relationship to fine tune the operating characteristics of the wireless powering system.

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849